Citation Nr: 1804420	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  16-27 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1948 to November 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

This matter was previously before the Board in May 2017, at which time it was remanded for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the May 2017 Board remand, the Veteran was scheduled for a VA psychiatric evaluation in May 2017 to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD.  The Veteran failed to report for the examination.  However, the evidence of record indicates that there is good cause for the missed appointment.  38 C.F.R. § 3.655 (2017).

A review of the record indicates that a VA 21-2507a Request for Physical Examination was issued in May 2017.  On May 25, 2017, it was noted that the contracted evaluation was cancelled due to the Veteran not attending the examination.  Following a successful address check, a letter was sent to the Veteran's address of record in July 2017 noting that he would be rescheduled for the examination within 30 days.  There is no indication in the record that any examination was scheduled.

A review of the VA medical records in the claims file establishes that the Veteran was transferred from his home to NHCU Bath for respite care for two weeks in late May 2017.  It is likely the Veteran was unaware of the scheduled examination and there is medical evidence that he was hospitalized at the time of the appointment.  Although a letter was sent to the Veteran's home in July 2017 indicating a new examination would be scheduled, there is no evidence in the record that an appointment has been set.  

Therefore, the Board finds that good cause for failing to report to the examination has been established.  38 C.F.R. § 3.655(a).  Because there is insufficient evidence in the record to decide the claim, a new VA examination must be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

It is clear from the VA medical records in the claim file that the Veteran returned home to the address of record following his hospitalization and has frequently attended regular medical appointments.  Thus, there is nothing to suggest that the Veteran would be unable to attend a future examination.  Accordingly, the claim is remanded to afford the Veteran a VA psychiatric evaluation.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate all VA treatment records from August 2017 to present, including treatment records identified at the Bath, New York VAMC with the electronic claims file. 

2.  The AOJ should schedule the Veteran for an appropriate VA examination to determine whether he has any current acquired psychiatric disorder related to his active service.  The electronic claims file must be made available to and reviewed by the examiner.

The examiner should review the record, and indicate such review in the examination report.  The examiner should elicit from the Veteran a complete history of his claimed psychiatric disorder.  Any tests or studies deemed necessary should be conducted. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination, and all necessary diagnostic testing, the examiner should respond to each of the following:

Is it at least as likely as not that any such disability had its onset in service; or is otherwise related to service?

For the purposes of this opinion the examiner is asked to presume that the Veteran experienced racism while in service.  The examiner is also asked to consider the Veteran's in-service punishments and eventual discharge from service. 

A complete rationale for all opinions should be provided.  

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




